Citation Nr: 0124962	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-06 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The veteran had active duty service from January 1953 to 
December 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision that increased the 
veteran's disability rating for generalized anxiety disorder 
from 10 percent to 30 percent.  The veteran perfected an 
appeal as to the assigned rating.  

The Board notes that the May 1999 rating decision also 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for convulsive disorder.  The veteran perfected a 
timely appeal of this decision.  However, during a hearing 
held before the undersigned in June 2001, he withdrew this 
appeal; therefore, the issue is no longer before the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 
(2001).

It is noted that in March 2000, the veteran raised claims for 
service connection for carotid artery disease, hypertension, 
and a cholesterol condition, as well as entitlement to an 
earlier effective date for the assignment of the 30 percent 
rating for his psychiatric disorder.  As these issues have 
not been adjudicated, they are not properly before the Board, 
and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's service connected anxiety disorder is 
primarily manifested by low frustration tolerance, 
irritability, anger control problems, and a tendency to worry 
ruminatively and be on edge. 

2.  The symptoms attributable to the veteran's generalized 
anxiety disorder demonstrate no more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
generalized anxiety disorder are not met.  38 U.S.C.A. §§  
1155, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9400 
(2001).

Background

By means of a rating decision dated in May 1963, the veteran 
was awarded service connection and a 10 percent rating for 
anxiety reaction.  In January 1999, he filed a claim for 
increased rating for his psychiatric disorder.  By means of a 
rating decision dated in May 1999, the RO increased his 
disability rating to 30 percent disabling, effective from 
January 1999.  The veteran has appealed the rating assigned.   

The veteran contends that his anxiety disorder is more 
disabling than contemplated by the current rating in effect.  
He reports that his symptoms include mood swings, daily 
profane verbal abuse of his spouse, unknown fears, minor 
depression, slight paranoia, panic attacks, lowered 
motivation, some social impairment, some previous employment 
affiliated problems, inability to stay focused on tasks, 
irritability with others, some memory problems, relationship 
degradation, situational stress, sleep difficulty, rage, and 
difficulty remaining in control in the areas of anger and 
violence.  He states that he has not arrived at the point 
where he wants to remove himself from society.  However, 
there are times when he becomes depressed and will not leave 
the house for one or two weeks.  He reports that he is not 
suicidal.   He claims to have a great deal of difficulty 
establishing and maintaining social relationships.  He also 
claims to have impaired judgment in that he is an obsessive 
shopper.  He believes that he has an eating disorder due to 
his anxiety.  He reports no problems with understanding 
complex commands.  

The current medical evidence of record includes the veteran's 
outpatient VA treatment records, which indicate that he, 
along with his spouse, attended stress management therapy 
from 1995 to 1997.  He also underwent VA examination in April 
1999, to determine the severity of his anxiety disorder.  The 
examination was conducted by Dr. C.K., a psychologist.  The 
veteran's representative has raised concerns about the fact 
that this examination was conducted by a psychologist.  The 
veteran also appears to question the competency of Dr. C.K.  
The Board has reviewed the examination report and finds that 
the examination was quite thorough and comprehensive, and 
addressed all the necessary criteria to allow the Board to 
rate the disability.  The Board also notes that the examiner 
holds a doctorate degree in psychology.  There is no 
indication that Dr. C.K. is not qualified, or is less 
qualified than, for example, a psychiatrist, to conduct such 
an examination or to evaluate the veteran, and the 
examination itself, as mentioned, is adequate for rating 
purposes.

The April 1999 examination report indicates that the veteran 
had been retired from his job as a mail handler since 1994.  
He stated that he had not received any psychological 
treatment since approximately 1996 (VA medical records 
indicate he continued to receive stress management therapy 
until 1997).  At the time of examination, he was not involved 
in any sort of psychotherapy and did not receive any 
psychotropic medication.  It is noted, however, that during a 
hearing before the undersigned, held in July 2001, he 
indicated that he felt that he needed to bring his anger 
under control and planned to see a psychiatrist for that. 

The veteran reported that over the years, his anxiety had 
become more severe.  His problems had reportedly 
significantly interfered in his interpersonal as well as 
vocational life.  Most prominently, low frustration 
tolerance, irritability, and anger control problems were the 
most disruptive and distressing symptoms.  He and his spouse 
both acknowledged that minor things bothered him and could 
trigger an angry reaction.  He felt on edge, was irritable, 
and experienced muscle tension on a fairly regular basis.  He 
tended to worry about minor issues and ruminate.  He denied 
any physical violence, although, he stated that at times, he 
threw things in anger.  

Mental status examination showed him to be alert, oriented, 
and cooperative.  He was casually dressed and neatly groomed.  
Conversation was logical and relevant.  Speech was of normal 
rate and tone.  He presented as somewhat tense and on edge; 
however, affect was broad and generally appropriate to 
content of conversation.  When asked about his mood, he 
denied significant depression, however, described symptoms 
consistent with generalized anxiety disorder.  He stated that 
his symptoms were particularly severe prior to his carotid 
artery surgery, however, they had abated somewhat since the 
completion of the surgery.  His sleep was described as very 
good; he denied having ever had sleep problems.  His appetite 
was good.  He denied suicidal ideation.  There was no 
ideation to harm others.  Hallucinations were denied and no 
delusions were indicated.  He reported that his routine 
consisted of attending AA meetings (he had been abstinent for 
over thirty years), spending time with friends, and engaging 
in archaeological activities.  He had also recently joined a 
historical society in his town.  He denied crying spells.  
There was no loss of interest in enjoyable activities.  His 
insight and judgment were intact.  The impression was 
generalized anxiety disorder.  His Global Assessment of 
Functioning (GAF) Scale score was 57.  The examiner noted 
that the most pronounced feature of the veteran's anxiety 
disorder appeared to be low frustration tolerance, 
irritability, and anger control problems, as well as a 
tendency to worry ruminatively and be on edge.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
to the RO, as the requirements of the new law have 
essentially been satisfied.  (In March 2001, the RO advised 
the veteran of the VCAA.  However, this notice specifically 
referred to the claims for service connection, not the issue 
currently before the Board.)

The Board notes that by virtue of the October 1999 Statement 
of the Case, the veteran was advised of the laws and 
regulations governing the claim, and, hence, was given notice 
of the information and evidence necessary to substantiate the 
claim.  In addition, pertinent medical records have been 
obtained and associated with the claims file.  In this 
regard, it is noted that he has reported that he received 
stress management counseling at the VA with Dr. A.G. for 
several years, and that shortly after Dr. A.G. left the VA, 
he stopped receiving mental health treatment.  The evidence 
of record includes the veteran's VA treatment records from 
1995 to 2001, to include stress management counseling reports 
from Dr. A.G.  (These records were not considered by the RO; 
however, the veteran has waived consideration of this 
evidence by the RO.)   In addition, it is noted that the 
veteran has been afforded a comprehensive VA examination in 
connection with this claim. 

Moreover, the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
and there is no indication that there is any outstanding 
evidence that is necessary for adjudication of the issues on 
appeal.  In this regard, it is noted that he reported 
treatment from various providers, and that the medical 
records from all of the identified providers are not 
associated with the claims file.  However, these records 
relate to physical disabilities that are not the subject of 
this claim.  Hence, adjudication of the issue on appeal, 
without remand to the RO for initial consideration under the 
new law poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155.  The Board must also consider the history of 
the veteran's injury as well as the overall effect that the 
disability has on the veteran's earning capacity.  See 38 
C.F.R. §§ 4.2, 4.41.  However, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the current level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

The veteran's anxiety disorder may be evaluated under the 
criteria set forth under DC 9400.  Under DC 9400, generalized 
anxiety disorder that is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses a generalized 
anxiety disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Considering the evidence of record in light of the above 
criteria, the Board finds that the 30 percent evaluation 
currently assigned for his service-connected generalized 
anxiety disorder as the criteria for the next, higher 
evaluation, 50 percent evaluation, are not met.  

The medical evidence reveals that the veteran's service-
connected anxiety disorder is primarily manifested by low 
frustration tolerance, irritability, anger control problems, 
and a tendency to worry ruminatively and be on edge.   
However, flattened affect is not shown in that VA examination 
in April 1999 noted that the veteran's affect was broad and 
generally appropriate to content of conversation.  
Circumstantial, circumlocutory, or stereotyped speech is not 
shown as VA examination noted that his conversation was 
logical and relevant, and that his speech was normal rate and 
tone.  He himself has reported no difficulty in understanding 
complex commands.  While he believes that he has impaired 
judgment (e.g., obsessive shopping), psychological evaluation 
has noted that his insight and judgment were intact.  In 
addition, impaired abstract thinking is not reported or shown 
by the evidence of record.  

With regards to disturbances of motivation and mood, and the 
veteran's ability to establish and maintain effective social 
relationships (the veteran does not work), the Board notes 
that he has reported having mood swings, with irritability 
and low frustration tolerance, and that his anxiety 
significantly interfered in his interpersonal life.  The 
Board also acknowledges his assertion that he is easily 
provoked to anger and that he verbally abuses his spouse.  
However, the Board notes that he has also reported that he 
spends his time being with friends, attending AA meetings, 
and that he had begun being involved in a historical society.  
In addition, he has not lost interest in enjoyable 
activities.  Further, the record indicates that he has 
remained married to his spouse for many years.  While he has 
indicated that at times, he has remained in his house for one 
or two weeks due to depression, the Board notes that he 
himself has described his depression as minor.  The Board 
finds that the evidence of record indicates that any 
impairment in mood or social functioning is more 
representative of the criteria specified for a 30 percent 
rating (depressed mood, anxiety).  

The Board additionally notes that the veteran has reported 
that he has panic attacks.   However, frequent (e.g., more 
than once per week) panic attacks has neither been reported 
nor shown by the medical evidence of record.  The Board notes 
that panic attacks were not reported or shown during VA 
examination in 1999.  Nor were they shown or reported during 
stress management therapy sessions.  Further, the VA 
examiner, in 1999, listed the most pronounced features of the 
veteran's anxiety disorder; again, frequent panic attacks 
were not listed.  Likewise, the VA examination in 1999 did 
not show evidence of any significant (more than mild) memory 
loss.  The Board notes that during a hearing before the 
undersigned, held in July 2001, the veteran also described 
what appeared to be mild memory loss (he indicated that at 
times, he would lose his train of thought while talking).  

In short, the Board finds that the disability picture more 
closely approximates the criteria for a 30 percent rating.  
In reaching this decision, the Board has considered the GAF 
score of 57, which was assigned during VA examination in 
1999.   The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  GAF scores 
between 51-60 are assigned for moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or, moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  Thus, this score is essentially consistent 
with the current 30 percent evaluation assigned.   

As the medical evidence does not support a conclusion that 
the veteran has the level of social and occupational 
impairment required for the next higher, 50 percent rating 
under DC 9400, it follows that the criteria for any higher 
evaluation likewise is not met.  

The above decision is based upon the applicable provisions of 
the VA's Schedule for Rating Disabilities. Additionally, 
however, the Board finds that the evidence of record does not 
present an "exceptional or unusual" disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an extra-
scheduler evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000).  Such an evaluation is warranted if the evidence 
shows an exceptional or unusual disability for which the 
rating schedule is deemed inadequate, based on evidence of 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In this 
regard, the Board notes that the veteran has reported that 
there is no interference with employment as he has been 
retired since 1994.  The evidence also does not show any 
period of hospitalization due to his anxiety disorder.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions set 
forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)

For all the foregoing reasons, the claim for an evaluation in 
excess of 30 percent for generalized anxiety disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

An evaluation in excess of 30 percent for service-connected 
generalized anxiety disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

